 
Exhibit 10
 
FORM OF DIRECTOR INDEMNIFICATION AGREEMENT
 
(Delaware corporation)
 
Indemnification Agreement (this “Agreement”), dated as of April __, 2006 between
Ford Motor Company, a Delaware corporation (the “Company”), and __________
(“Indemnitee”).
 
W I T N E S S E T H:
 
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance and indemnification against
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation.
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.
 
WHEREAS, the Certificate of Incorporation of the Company provides that the
Company shall indemnify and advance expenses to all directors and officers of
the Company in the manner set forth therein and to the fullest extent permitted
by applicable law, and the Company’s Certificate of Incorporation provides for
limitation of liability for directors. In addition, Indemnitee may be entitled
to indemnification pursuant to the General Corporation Law of the State of
Delaware (“DGCL”). The Certificate of Incorporation and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the board of directors, officers and other persons with respect
to indemnification.
 
 

--------------------------------------------------------------------------------


 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified.
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation Company and any resolutions adopted pursuant thereto and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
 
WHEREAS, Indemnitee is concerned that the protection available under the
Company’s charter and by-laws and insurance may not be adequate, and may not be
willing to serve as an officer or director of the Company without greater
certainty concerning such protection, and the Company desires Indemnitee to
serve in such capacity and is willing to provide such greater certainty.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
 
ARTICLE 1
CERTAIN DEFINITIONS
 
(a)  As used in this Agreement:
 
“Corporate Status” means the status of a person who is or was a director,
officer, employee or agent of the Company or who is or was serving at the
request of the Company as a director, officer, employee or agent of any other
Enterprise.
 
“Enterprise” means any corporation, limited liability company, partnership,
joint venture, trust, employee benefit plan or other person or enterprise.
 
 
2

--------------------------------------------------------------------------------


 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Expenses” means all costs and expenses (including fees and expenses of counsel)
paid or incurred in connection with investigating, defending, being a witness in
or otherwise participating in, or preparing to defend, be a witness in or
participate in, a Proceeding (or any appeal therefrom). Expenses shall include
expenses incurred in connection with any appeal resulting from any Proceeding,
including the premium, security for and other costs relating to any cost bond,
supersedeas bond or other appeal bond or its equivalent.
 
“Liabilities” means all judgments, fines (including any excise taxes assessed
with respect to any employee benefit plan), penalties and amounts paid in
settlement and other liabilities (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such amounts)
arising out of or in connection with any Proceeding; provided that Liabilities
shall not include any Expenses.
 
“person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.
 
“Proceeding” includes any threatened, pending or completed action, suit or other
proceeding (which shall include an arbitration or other alternate dispute
resolution mechanism), whether civil, criminal, administrative or investigative
in nature (including any appeal therefrom) and whether instituted by or on
behalf of the Company or any other party, in any such case, in which Indemnitee
was, is or may be involved as a party or otherwise by reason of any Corporate
Status of Indemnitee or by reason of any action taken (or failure to act) by him
or on his part while serving in any Corporate Status (in each case, whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification or advancement of expenses can be provided under this
Agreement), or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or other
proceeding; provided that Proceeding shall not include an action, suit or other
proceeding contemplated by Section 7.06(b).
 
(b)  For the purposes of this Agreement:
 
References to the “Company” shall include, in addition to the surviving or
resulting corporation in any merger or consolidation, any constituent
corporation (including any constituent of a constituent) absorbed in a merger or
consolidation which, if its separate existence had continued, would have had
power and authority to indemnify its directors, officers, employees or agents,
so that if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation or is or was serving at the request of such constituent
corporation as a
 
 
3

--------------------------------------------------------------------------------


 
director, officer, employee or agent of another Enterprise, then Indemnitee
shall stand in the same position under the provisions of this Agreement with
respect to the surviving or resulting corporation as Indemnitee would have with
respect to such constituent corporation if its separate existence had continued.
 
References to “director, officer, employee or agent” shall include a trustee,
general partner, managing member, fiduciary or board of directors’ committee
member.
 
References to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company or any other Enterprise
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner such person
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company”.
 
 
ARTICLE 2
SERVICES BY INDEMNITEE
 
Section 2.01. Services by Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as a director of the Company, for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders his resignation or is
removed.
 
 
ARTICLE 3
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES
 
Section 3.01. Indemnification. (a) The Company hereby agrees to and shall
indemnify Indemnitee and hold him harmless, to the fullest extent permitted by
applicable law, from and against any and all Expenses and Liabilities actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf.
 
(b)  To the extent that Indemnitee is a party to (or a participant in) and is
successful, on the merits or otherwise, in respect of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith. If Indemnitee is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in any Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue
 
 
4

--------------------------------------------------------------------------------


 
or matter and any claim, issue or matter related to each such successfully
resolved claim, issue or matter. For purposes of this Section 3.01(b) and
without limitation, the termination of any Proceeding or any claim, issue or
matter in a Proceeding by dismissal, with or without prejudice, shall be deemed
to be a successful result as to such Proceeding, claim, issue or matter.
 
(c)  To the extent that Indemnitee is, by reason of his Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.
 
Section 3.02. Advancement of Expenses. (a) The Company shall advance any
Expenses actually and reasonably incurred by Indemnitee or on his behalf in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for advancement of expenses, which request may be delivered to
the Company at such time and from time to time as Indemnitee deems appropriate
in his sole discretion. Advances shall be made without regard to Indemnitee’s
ability to repay such amounts and without regard to Indemnitee’s ultimate
entitlement to indemnification under this Agreement or otherwise. Any such
advances shall be made on an unsecured basis and be interest free. 
 
(b)  Indemnitee agrees that Indemnitee shall reimburse the Company for all
amounts advanced by the Company pursuant to Section 3.02 if and only to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company for such Expenses. Notwithstanding the foregoing, if
Indemnitee seeks a judicial adjudication or an arbitration pursuant to Section
5.01(a), Indemnitee shall not be required to reimburse the Company pursuant to
this Section 3.02(b) until a final determination (as to which all rights of
appeal have been exhausted or lapsed) has been made.  
 
Section 3.03. Exclusions. Notwithstanding any provision of this Agreement to the
contrary (including Section 3.01 and Section 3.02), the Company shall not be
obligated under this Agreement to indemnify (or advance expenses) in connection
with:
 
(a)  any claim made against Indemnitee (i) for an accounting of profits made
from the purchase and sale (or sale and purchase) by Indemnitee of securities of
the Company pursuant to Section 16(b) of the Exchange Act or similar provisions
of state statutory law or common law or (ii) for reimbursement to the Company of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Company in
each case as required under the Exchange Act; or
 
 
5

--------------------------------------------------------------------------------


 
(b)  except for an action, suit or other proceeding contemplated by Section
7.06(b) and except following a Change in Control (as defined below), any action,
suit or other proceeding (or part thereof) initiated by Indemnitee (including
any such action, suit or other proceeding (or part thereof) initiated by
Indemnitee against the Company or its directors, officers, employees, agents or
other indemnitees), unless (i) the Board authorized the action, suit or other
proceeding (or part thereof) prior to its initiation or (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law.
 
Section 3.04. Defense Of Claims. The Company will be entitled to participate in
any Proceeding at its own expense.  The Company shall not settle any Proceeding
(in whole or in part) which would impose any Expense, Liability or limitation on
Indemnitee without Indemnitee’s prior written consent, such consent not to be
unreasonably withheld. Indemnitee shall not settle any Proceeding (in whole or
in part) which would impose any Expense, Liability or limitation on the Company
without the Company’s prior written consent, such consent not to be unreasonably
withheld.
 
 
ARTICLE 4
PROCEDURES FOR DETERMINING ENTITLEMENT TO INDEMNIFICATION
 
Section 4.01. Request for Indemnification.  (a) Indemnitee shall notify the
Company in writing as soon as reasonably practicable (i) after being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or (ii) if the Company has not been
previously notified, after receipt of written notice of any other matter with
respect to which Indemnitee intends to seek indemnification or advancement of
expenses under Section 3.01 or Section 3.02. The omission by Indemnitee to so
notify the Company will not relieve the Company from any liability which it may
have to Indemnitee (i) under this Agreement except and only to the extent the
Company can establish that such omission to notify resulted in actual material
prejudice to the Company or (ii) otherwise than under this Agreement.
 
(b)  Indemnitee may thereafter deliver to the Company a written request for
indemnification pursuant to this Agreement at such time and from time to time as
Indemnitee deems appropriate in his sole discretion, which request shall also be
deemed a request for advancement of expenses under Section 3.02.
 
Section 4.02. Determination of Entitlement.  (a) Except as otherwise provided
pursuant to Section 3.01(b) and Section 3.01(c), a determination shall be made
with respect to Indemnitee’s entitlement thereto in the specific case (i) by a
majority vote of the Disinterested Directors or of a committee of Disinterested
 
 
6

--------------------------------------------------------------------------------


 
Directors designated by a majority vote of the Disinterested Directors (in
either case, even though less than a quorum of the Board) or (ii) if there are
no Disinterested Director or the Disinterested Directors so direct, by
Independent Counsel. If a Change in Control shall have occurred, such
determination shall, if so requested by Indemnitee in his or her discretion, be
made by Independent Counsel. Any determination made by Independent Counsel
pursuant to this Section 4.02(a) shall be in the form of a written opinion to
the Board, a copy of which shall be delivered to Indemnitee. Indemnitee shall
reasonably cooperate with the person or persons making such determination
including providing to such person or persons upon reasonable advance request
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including fees and
expenses of counsel) incurred by Indemnitee in so cooperating with the person or
persons making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom. 
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification or advancement of
expenses is sought by Indemnitee.
 
“Change in Control” shall be deemed to have occurred in any one of the following
circumstances occurring after the date hereof:
 
(i)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) (other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company) shall have become, without prior
approval of the Company’s Board, the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of voting securities of
the Company representing 15% or more of the total voting power of the Company’s
then outstanding voting securities;
 
(ii)  the individuals who on the date hereof constitute the Board (including,
for this purpose, any new director whose election or nomination for election by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who were directors on the date hereof or whose
election or nomination was so approved) cease for any reason to constitute at
least a majority of the members of the Board; or
 
 
7

--------------------------------------------------------------------------------


 
(iii)  the stockholders of the Company shall have approved a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or resulting entity) more than 51% of the total
voting power of the voting securities of the surviving or resulting entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving or resulting entity;
 
(iv)  the stockholders of the Company shall have approved a plan of complete
liquidation of the Company or the sale or other disposition of all or
substantially all of the assets of the Company;
 
(v)  there shall have occurred an event required to be reported with respect to
the Company in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) under the Exchange
Act, regardless of whether the Company is then subject to such reporting
requirement.
 
“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (provided that acting as an Independent Counsel under this Agreement or in
a similar capacity with respect to any other indemnification arrangements
between the Company and its present or former directors shall not be deemed a
representation of the Company or Indemnitee) or (ii) any other party to the
Proceeding giving rise to a claim for indemnification or advancement of expenses
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.
 
(b)  If the determination is to be made by Independent Counsel, such Independent
Counsel shall be selected as provided in this Section 4.02(b). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Board (and shall be reasonably acceptable to Indemnitee), and the Company
shall give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee and be reasonably
 
 
8

--------------------------------------------------------------------------------


 
acceptable to the Company (unless Indemnitee shall request that such selection
be made by the Board, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. If, within 20 days after receipt by the
Company of a request for indemnification pursuant to Section 4.01(b), no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction (or, at
Indemnitee’s option pursuant to Section 5.01, an arbitration) for resolution of
any objection which shall have been made to the selection of Independent Counsel
and/or for the appointment of another person as Independent Counsel, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel. The Company agrees to pay the
reasonable fees and expenses of any Independent Counsel appointed pursuant to
this Section and to indemnify such person against any and all expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. Upon the due commencement of any judicial proceeding
pursuant to Section 5.01(a) of this Agreement, the Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
 
(c)  The determination with respect to Indemnitee’s entitlement to
indemnification shall, to the extent practicable, be made pursuant to the
foregoing provisions of this Section 4.02 not later than 30 calendar days after
receipt by the Company of a written demand on the Company for indemnification
(which written demand shall include such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification). The body
or person making the determination with respect to Indemnitee’s entitlement to
indemnification shall notify Indemnitee of such written determination no later
than two business days thereafter.
 
(d)  If it is determined that Indemnitee is entitled to indemnification, payment
to Indemnitee shall be made within 20 days after such determination.
 
Section 4.03. Presumptions and Burdens of Proof; Effect of Certain Proceedings.
(a) In making any determination as to Indemnitee’s entitlement to
indemnification hereunder, Indemnitee shall be entitled to a presumption that he
is entitled to indemnification under this Agreement if Indemnitee has submitted
a request for indemnification in accordance with Section 4.01(b), and the
Company shall have the burdens of coming forward with evidence and of persuasion
to overcome that presumption.
 
 
9

--------------------------------------------------------------------------------


 
(b)  The termination of any Proceeding or of any claim, issue or matter therein
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not of itself create a presumption that Indemnitee did
not meet any particular standard of conduct or have any particular belief or
that a determination has been made that imdemnification is not permitted
pursuant to this Agreement.
 
(c)  For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company or other Enterprise, as applicable, including
financial statements, or on information supplied to Indemnitee by the officers
of such entity in the course of their duties, or on the advice of legal counsel
for such entity or on information or records given or reports made to such
entity by an independent certified public accountant, appraiser or other expert
selected with reasonable care by such entity. The provisions of this Section
4.03(c) shall not be deemed to be exclusive or to limit in any way other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct to be indemnified pursuant to this Agreement.
 
(d)  The knowledge or actions or failure to act of any other director, officer,
employee or agent of the Company or other Enterprise, as applicable, shall not
be imputed to Indemnitee for purposes of determining Indemnitee’s right to
indemnification under this Agreement.
 
(e)  If a determination as to Indemnitee’s entitlement to indemnification shall
not have been made pursuant to this Agreement within 60 days after receipt by
the Company of the request therefor or disposition of the matter that is the
subject of the request for indemnification, the requisite determination of
entitlement to indemnification shall be deemed to have been made in favor of
Indemnitee, and Indemnitee shall be entitled to such indemnification, absent a
misstatement of a material fact in the information provided by Indemnitee
pursuant to Section 4.01(b) and Section 4.02(a) or an omission of a material
fact necessary in order to make the information provided not misleading;
provided that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if the person or persons making the determination
in good faith requires such additional time to obtain or evaluate any
documentation or information relating thereto.
 
 
ARTICLE 5
RIGHTS TO ADJUDICATION OF ADVERSE DETERMINATION, ETC.
 
Section 5.01. Adjudication or Arbitration. (a) Indemnitee shall be entitled to
an adjudication (by a court of competent jurisdiction or, at Indemnitee’s
option,
 
 
10

--------------------------------------------------------------------------------


 
through an arbitration conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the American Arbitration Association) of any
determination pursuant to Section 4.02 that Indemnitee is not entitled to
indemnification under this Agreement. Any such adjudication shall be conducted
in all respects as a de novo trial or arbitration on the merits, and any prior
adverse determination shall not be referred to or introduced into evidence,
create a presumption that Indemnitee is not entitled to indemnification or
advancement of expenses, be a defense or otherwise adversely affect Indemnitee.
In any such judicial proceeding or arbitration, the provisions of Section 4.03
(including the presumption in favor of Indemnitee and the burdens on the
Company) shall apply.
 
(b)  Indemnitee shall also be entitled to an adjudication (by a court of
competent jurisdiction or, at Indemnitee’s option, through an arbitration as
described above) of any other disputes under this Agreement.
 
(c)  If a determination shall have been made pursuant to Section 4.02 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 5.01, absent a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 4.01(b) and Section 4.02(a) or an
omission of a material fact necessary in order to make the information provided
not misleading.
 
(d)  In connection with any judicial proceeding or arbitration commenced
pursuant to this Section 5.01, the Company shall not oppose Indemnitee’s right
to seek such adjudication, shall be precluded from asserting that the procedures
and presumptions of this Agreement are not valid, binding or enforceable and
shall stipulate in any such court or before any such arbitrator that the Company
is bound by all of the provisions of this Agreement.
 
 
ARTICLE 6
DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
 
Section 6.01. D&O Liability Insurance. (a) To the extent the Company obtains any
insurance policies providing liability insurance (“Liability Insurance”) for
directors of the Company in their capacities as directors or in any other
capacities where they are acting for or on behalf of the Company, in respect of
acts or omissions occurring while serving in any such capacity, Indemnitee shall
be covered by such insurance policies as in effect from time to time in
accordance with the applicable terms to the maximum extent of the coverage
provided under such policies for any other director.
 
 
11

--------------------------------------------------------------------------------


 
(b)  To the extent the Company has any such liability insurance policies, the
Company shall, promptly after receiving notice of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), give notice
of such Proceeding to the insurers under such policies in accordance with the
procedures set forth in the respective policies and shall thereafter take all
necessary or desirable actions to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies. The failure or refusal of any such insurer to
pay any such amount shall not affect or impair the obligations of the Company
under this Agreement.
 
(c)  Upon request by Indemnitee, the Company shall provide to Indemnitee copies
of the Liability Insurance policies as in effect from time to time. The Company
shall promptly notify Indemnitee of any material changes in such insurance
coverage.
 
 
ARTICLE 7
MISCELLANEOUS
 
Section 7.01. Nonexclusivity of Rights. The rights of indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled to under
applicable law, the Company’s certificate of incorporation or bylaws, any other
agreement, any vote of stockholders or resolution of directors or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of expenses than would be afforded currently under this Agreement,
it is the intent of the parties hereto that Indemnitee shall be entitled under
this Agreement to the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every right and remedy shall be cumulative and in addition to every
other right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or otherwise shall not prevent the concurrent assertion or employment
of any other right or remedy.
 
Section 7.02. Subrogation, etc.  (a) In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all actions necessary to secure such rights, including execution of
such
 
 
12

--------------------------------------------------------------------------------


 
documents as are necessary to enable the Company to bring suit to enforce such
rights.
 
(b)  The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder (or for which advancement is provided
hereunder) if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy or otherwise.
 
(c)  The Company’s obligation to indemnify or advance expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other Enterprise shall be reduced by any
amount Indemnitee has actually received as indemnification or advancement of
expenses from such Enterprise.
 
Section 7.03. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee or on his
behalf, whether for Liabilities and/or Expenses in connection with a Proceeding
or other expenses relating to an indemnifiable event or transaction under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such action, suit or other proceeding in order to
reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such action, suit or
other proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
 
Section 7.04. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.
 
Section 7.05. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party against which such waiver
is to be asserted. Unless otherwise expressly provided herein, no delay on the
part of any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
 
 
13

--------------------------------------------------------------------------------


 
Section 7.06. Expenses. (a) The Company shall pay all costs and expenses
(including fees and expenses of counsel) incurred by the Company and Indemnitee
in connection with the preparation of this Agreement.
 
(b)  The Company shall indemnify and hold Indemnitee harmless from any and all
costs and expenses (including fees and expenses of counsel) actually and
reasonably incurred by Indemnitee or on his behalf in seeking (whether through a
judicial proceeding or arbitration (including any appeal resulting therefrom) or
otherwise) to enforce any rights against the Company for indemnification or
advancement of expenses (whether under this Agreement or otherwise) or to
recover under any liability insurance policy maintained by any person for the
benefit of Indemnitee in connection with the performance of his duties for or on
behalf of the Company, in each case, whether or not Indemnitee is successful (in
whole or in part) with respect to his claims. The Company shall pay (or
reimburse Indemnitee for the payment of) any such costs or expenses within 20
days after receipt by the Company of a written request for the payment of such
amounts, which request may be delivered to the Company at such time or from time
to time as Indemnitee deems appropriate in his sole discretion (whether prior to
or after final disposition of any such matter). Indemnitee shall have no
obligation to reimburse any amounts paid by the Company pursuant to this Section
7.06(b). 
 
Section 7.07. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered herein and
supersedes all prior oral or written understandings or agreements with respect
to the matters covered herein. This Section 7.07 shall not be construed to limit
any other rights Indemnitee may have under the Company’s certificate of
incorporation or bylaws, applicable law or otherwise. 
 
Section 7.08. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
 
14

--------------------------------------------------------------------------------


 
Section 7.09. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand or by courier and receipted for by the party to
whom said notice or other communication shall have been directed, (b) if mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed or (c) if sent by facsimile transmission
and fax confirmation is received, on the next business day following the date on
which such facsimile transmission was sent. Addresses for notice to either party
are as shown on the signature page of this Agreement, or such other address as
any party shall have given by written notice to the other party as provided
above.
 
Section 7.10. Binding Effect. (a) The Company expressly confirms and agrees that
it has entered into this Agreement and assumed the obligations imposed on it
hereby in order to induce Indemnitee to serve as a director of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director of the Company.
 
(b)  This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, heirs, executors, administrators or other successors. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial part of the business or assets of the Company, by written agreement
in the form and substance reasonably satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
 
(c)  The indemnification and advancement of expenses provided by this Agreement
shall continue as to a person who has ceased to be a director, officer, employee
or agent or is deceased and shall inure to the benefit of the heirs, executors,
administrators or other successors of the estate of such person.
 
Section 7.11. Governing Law. This Agreement and the legal relations among the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to its conflict of laws
rules.
 
Section 7.12. Consent To Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 5.01, the Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action, suit or other
proceeding arising out of or in connection with this Agreement shall be
 
 
15

--------------------------------------------------------------------------------


 
brought only in the Delaware Chancery Court and any court to which an appeal may
be taken in such action, suit or other proceeding (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action, suit or other proceeding
arising out of or in connection with this Agreement, (iii) waive any objection
to the laying of venue of any such action, suit or other proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action, suit or other proceeding brought in the Delaware Court has
been brought in an improper or inconvenient forum.
 
Section 7.13. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.
 
Section 7.14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
 
Section 7.15. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
 

16

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.
 


Ford Motor Company
By:
 
 
Name:
 
 
Title:
 
 
Address:           One American Road
Facsimile:         313-248-8713
Attention:          Secretary
 
With a copy to:
 
Address:           One American Road
Facsimile:         313-248-7450
Attention:          General Counsel
 

 
 
 
 
[INDEMNITEE]
 
 
Address:
Facsimile:
 
With a copy to:
 
Address:
Facsimile:
Attention:

 



 